PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WANG et al.
Application No. 13/424,906
Filed: 20 Mar 2012
For: RESOURCE ALLOCATION, SCHEDULING, AND SIGNALING FOR GROUPING REAL TIME SERVICES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition filed July 14, 2021, which is treated as a petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application set forth in the concurrently-filed supplemental Application Data Sheet (ADS).

The petition is again DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) is only applicable to those applications filed after the expiration of the period specified in 37 CFR § 1.78(a)(4).  In addition, the petition under 37 CFR § 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(c) and 37 CFR § 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;1
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item (1).

Similarly, where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining.

(emphasis added)

As no benefit claim is of record, the entire benefit claim to the prior-filed application must be underlined.

As no claim of benefit under 35 USC 119(e) to a provisional application, was of record on the most recent filing receipt, mailed May 19, 2017, the entire benefit claim sought to be added (prior application number as well as the application number, relationship and filing date) of the claim of benefit of the Application No. 11/840,534 to provisional Application No. 60/839,022 must be underlined in the supplemental ADS. Additionally, each application must be identified by application number. Thus, the relationship, prior-filed application number, and filing date of the prior-filed application must be underlined on the supplemental ADS. (If Form PTO/AIA /14 is used, the current application number may be left blank as instructed in the Domestic Benefit/National Stage Information section).

Additionally, as this is an application filed before September 16, 2012, the following guidance from MPEP §601.05(b) is applicable:

For applications filed before September 16, 2012, when submitting an application data sheet after the initial filing of the application to correct, modify, or augment the application data sheet that was submitted with the application papers on filing, the following applies:

(A) the supplemental application data sheet must be titled "Supplemental Application Data Sheet" (while the title "Supplemental Application Data Sheet" is preferred, "Supp. ADS" , "Supplemental ADS" or other variations thereof will be accepted);

(B) the supplemental application data sheet must be a full replacement copy of the original ADS, if any, with each of the seven section headings listed in pre-AIA  37 CFR 1.76(b), and with all appropriate data for the section heading; 

(C) the supplemental application data sheet must be submitted with all changes indicated, preferably with insertions or additions indicated by underlining, and deletions, with or without replacement data, indicated by strike-through or brackets; and

(D) the supplemental application data sheet must be signed as it is a paper and/or amendment filed in the application (see pre-AIA  37 CFR 1.33(b)  and 37 CFR 11.18 ).

Any ADS submitted after the filing date of the application is a supplemental ADS, regardless of whether an original ADS was submitted with the application papers on filing. A supplemental ADS that is being used to correct data shown in an oath or declaration, such as foreign priority or residence information for an inventor, would show the original incorrect information with strike-through or brackets, and the new information with underlining, as if an ADS had originally been used to submit the information. For example, if the original oath or declaration included a foreign priority claim, in order to delete the foreign priority claim, applicant should provide a supplemental ADS showing the foreign priority claim with strike-through or brackets to ensure that the patent will reflect such change.
 
The petition is therefore dismissed without prejudice to reconsideration pending submission of a properly-marked supplemental ADS or an amendment to the first sentence(s) of the specification as set forth in 37 CFR 1.78(h).

A Notice of Allowance and Fee(s) Due was mailed July 12, 2021. 37 CFR 1.312 states any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue. A renewed petition is considered an amendment under 37 CFR 1.312. Any renewed petition under 1.78 filed after payment of the issue fee will be dismissed unless accompanied by petition to withdraw from issue and a request for continued examination (RCE).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

2  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        1 37 CFR 1.78(h) Applications filed before September 16, 2012. Notwithstanding the requirement in paragraphs (a)(3) and (d)(2) of this section that any specific reference to a prior-filed application be presented in an application data sheet (§ 1.76 ), this requirement in paragraph (a)(3) and (d)(2) of this section will be satisfied by the presentation of such specific reference in the first sentence(s) of the specification following the title in a nonprovisional application filed under 35 U.S.C. 111(a) before September 16, 2012, or resulting from an international application filed under 35 U.S.C. 363 before September 16, 2012.
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)